Name: 1999/803/EC: Council Decision of 23 November 1999 accepting the extension of the International Coffee Agreement 1994 on behalf of the Community
 Type: Decision
 Subject Matter: international affairs;  plant product
 Date Published: 1999-12-07

 Avis juridique important|31999D08031999/803/EC: Council Decision of 23 November 1999 accepting the extension of the International Coffee Agreement 1994 on behalf of the Community Official Journal L 313 , 07/12/1999 P. 0008 - 0008COUNCIL DECISIONof 23 November 1999accepting the extension of the International Coffee Agreement 1994 on behalf of the Community(1999/803/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2) and (3), thereof,Having regard to the proposal from the Commission,Whereas:(1) The International Coffee Agreement 1994, which the Community approved by Decision 94/570/EC(1), applied until 30 September 1999 unless extended beyond that date by a decision of the International Coffee Council;(2) The International Coffee Council has decided to extend the said Agreement 1994 for two years;(3) The Contracting Parties to the aforementioned Agreement have to notify the Secretary-General of the United Nations if they accept the Agreement's extension;(4) Such extension is in the Community's interest and the Community should therefore accept it in accordance with Article 47(2) of the Agreement,HAS DECIDED AS FOLLOWS:Sole ArticleThe Community accepts the extension of the International Coffee Agreement 1994 for a further two years, as from 1 October 1999.The President of the Council is hereby authorised to notify the Secretary-General of the United Nations that the Community has accepted the extension of the said Agreement, with effect from 1 October 1999.Done at Brussels, 23 November 1999.For the CouncilThe PresidentS. LINDEN(1) OJ L 222, 26.8.1994, p. 1.